Title: To Benjamin Franklin from John Whitehurst, 20 October 1765
From: Whitehurst, John
To: Franklin, Benjamin


Dear Sir
Derby 20 Oct 1765
I forwarded yesterday by the derby Stage, to the Swan with two necks, Lad-lane, a Hare, from Mr. Tunnicliff, which he desires the favor of You to accept as a gratful acknowledgment of the favors confer’d upon him.
Since Mr. Ludlams report of Mr. Harrisons Time-keeper, has been made public, I have been considering what further improvements are wanting to render such machines of more general Use and flatter myself with Some hopes of contributing towards that end.
First, by reducing the price. Secondly, by reducing the Machinery to a more easie construction, so, as to bring the Executive parts within the Compass [of] any common workman. Thirdley [torn] machine may be taken to peices [and put] together without altering the time [or?] regulation, of it. Fourthly that it shall not be liable to stop, as Mr. Ludlam observes is the Case with Mr. Harrisons. Such are the ends I propose to myself, as improvements but the event must be left to tryal to determine the reallity of them. If I shoud come to town this winter, hope you will be kind enough to spend your Judgment upon it, as I purpose bringing the machine up with me. I am Sir Your most Obedient Servant
John Whitehurst
P.S. From the little knowledge I have of the Use of time keepers at Sea, I apprehend a seconds Motion needless—that a ⅓ or ¼ of Minute, will be as Small a part of time as can be of any real Use in Navigation.
 
Addressed: To / Benj: F[ran]klin Esqr. / at Mrs Stevensons / Craven Street Charing-Cross / London
Endorsed: Mr Whitehurst
